Citation Nr: 1450183	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  10-35 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to December 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) by which the RO denied entitlement to the benefit sought herein.

In May 2013, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge via video teleconference.  A transcript of the hearing is of record.  

In February 2014, the Board remanded this matter for further development of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In its February 2014 remand, the Board asked, in essence, that a VA examination be scheduled for a determination regarding whether the Veteran suffers from asbestosis or other lung disorder and that an opinion regarding etiology should be provided regarding each diagnosis rendered.  The examiner was asked specifically to note a December 2007 private medical opinion indicating that the Veteran had asbestosis and an April 2008 VA medical examination report concluding that the Veteran did not have a pulmonary disorder.

The Veteran was afforded a VA pulmonary examination in March 2014.  A VA examiner, JLR, M.D., opined that the Veteran did not have asbestosis but that pulmonary function tests indicated that he had chronic obstructive pulmonary disease (COPD) that was consistent with smoking.  That month, Paul Stark, M.D., a NIOSH certified B-reader, asserted that a chest X-ray showed no evidence of pleural plaques related to prior asbestos exposure, no diffuse pleural thickening, and no evidence of lung fibrosis consistent with asbestosis.  

In July 2014, a VA examiner, APG, M.D., provided a similar opinion to that provided in March 2014.  Although Dr. APG's opinion is otherwise thorough, he did not discuss the December 2007 private medical report.  Because the Board specifically asked that such report be taken into consideration, Dr. APG should be contacted to comment on the December 2007 report concluding that the Veteran did indeed have asbestosis.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand of the Board is not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  Contact Dr. APG and ask that he review the December 2007 private medical report indicating a diagnosis of asbestosis and that he comment upon it to include why he would tend to agree or disagree with the private physician's conclusions.  After reviewing the December 2007 report, the examiner should indicate whether the conclusions contained therein would change his findings contained in the July 2014 VA report.  That is, Dr. APG should state whether the Veteran suffers from asbestosis.  If so, he should provide an opinion regarding whether it is at least as likely as not (50 percent or greater likelihood) that such asbestosis is related to asbestos exposure in service.  A full rationale for all opinions and conclusions should be stated.

2.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  The case should be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



